             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 1 of 38



   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   –––––––––––––––––––––––––––––––––––––––––                     x
   ISHMAEL GATLING, individually on                              :
   behalf of himself and all others similarly                    :
   situated,                                                     :   Case No.
                                                                 :
                   Plaintiff,                                    :
   v.                                                            :
                                                                 :
                                                                 :    CLASS ACTION COMPLAINT
   WINDMILL HEALTH PRODUCTS,                                     :
                                                                 :      JURY TRIAL DEMANDED
                   Defendant.                                    :
                                                                 :
                                                                 :
   –––––––––––––––––––––––––––––––––––––––––                     x

        Plaintiff, Ishmael Gatling (hereinafter “Plaintiff”), individually and on behalf of all others

similarly situated, by his attorneys, alleges the following upon information and belief, except for

those allegations pertaining to Plaintiff, which are based on personal knowledge:

                                  NATURE OF THE ACTION

        1.     This action seeks to remedy the deceptive and misleading business practices of

Windmill Health Products (hereinafter “Defendant”) with respect to the marketing and sales of the

Country Farms Farm Fresh Nutrition products (hereinafter the “Products”) throughout the State of

New York and throughout the country:

        ●      Country Farms Farm Fresh Nutrition Mighty Mushrooms

        ●      Country Farms Farm Fresh Nutrition Bountiful Beets Drink Mix Supplement

        ●      Country Farms Farm Fresh Nutrition Bountiful Beets Capsules

        ●      Country Farms Farm Fresh Nutrition Super Fruit & Veggies

        ●      Country Farms Farm Fresh Nutrition Sprouts & Seeds

                                                  1
            Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 2 of 38



       2.      Defendant manufactures, sells, and distributes the Products using a marketing and

centered around claims that appeal to health-conscious consumers, i.e., that its Products are

“Natural.” However, Defendant’s advertising and marketing campaign is false, deceptive, and

misleading because the Products contain synthetic ingredients.

       3.      Plaintiff and those similarly situated (“Class Members”) relied on Defendant’s

misrepresentations that the Products are “Natural” when purchasing the Products. Plaintiff and

Class Members paid a premium for the Products over and above comparable products that did not

purport to be “Natural.” Given that Plaintiff and Class Members paid a premium for the Products

based on Defendant’s misrepresentations that they are “Natural,” Plaintiff and Class Members

suffered an injury in the amount of the premium paid.

       4.      Defendant’s conduct violated and continues to violate, inter alia, New York

General Business Law §§ 349 and 350, the consumer protection statutes of all 50 states, and the

Magnuson-Moss Warranty Act. Defendant breached and continues to breach its express warranty

regarding the Products. Defendant has been and continues to be unjustly enriched. Accordingly,

Plaintiff brings this action against Defendant on behalf of himself and Class Members who

purchased the Products during the applicable statute of limitations period (the “Class Period”).

                                 FACTUAL BACKGROUND

       5.      Consumers have become increasingly concerned about the effects of synthetic and

chemical ingredients in food, cleaning products, bath and beauty products and everyday household

products. Companies such as the Defendant have capitalized on consumers’ desire for purportedly

“natural products.” Indeed, consumers are willing to pay, and have paid, a premium for products

branded “natural” over products that contain synthetic ingredients. In 2015, sales of natural


                                                2
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 3 of 38



products grew 9.5% to $180 billion.1 Reasonable consumers, including Plaintiff and Class

Members, value natural products for important reasons, including the belief that they are safer and

healthier than alternative products that are not represented as natural.

       6.      Despite the Products containing a number of synthetic ingredients, Defendant

markets the Products as being “Natural.” The Products’ labeling is depicted below:




1
  Natural Products Industry Sales up 9.5% to $180bn Says NBJ, FOOD NAVIGATOR,
http://www.foodnavigator-usa.com/Markets/EXPO-WEST-trendspotting-organics-natural-
claims/(page)/6; see also Shoshanna Delventhal, Study Shows Surge in Demand for “Natural”
Products, INVESTOPEDIA (February 22, 2017),
http://www.investopedia.com/articles/investing/022217/study-shows-surge-demand-natural-
products.asp (Study by Kline Research indicated that in 2016, the personal care market reached
9% growth in the U.S. and 8% in the U.K. The trend-driven natural and organic personal care
industry is on track to be worth $25.1 million by 2025); Natural living: The next frontier for
growth? [NEXT Forecast 2017], NEW HOPE NTWORK (December 20, 2016),
http://www.newhope.com/beauty-and-lifestyle/natural-living-next-frontier-growth-next-forecast-
2017.
                                                 3
Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 4 of 38



   Country Farms Farm Fresh Nutrition Mighty Mushrooms




                   Synthetic Ingredients:

                Organic Tapioca Maltodextrin



                             4
    Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 5 of 38



Country Farms Farm Fresh Nutrition Bountiful Beets Drink Mix Supplement




                         Synthetic Ingredients:

                             Maltodextrin
                             Citric Acid
                                Silica



                                   5
Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 6 of 38



 Country Farms Farm Fresh Nutrition Bountiful Beets Capsules




                    Synthetic Ingredients:

                           Gelatin
                         Stearic Acid
                            Silica



                              6
Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 7 of 38



  Country Farms Farm Fresh Nutrition Super Fruit & Veggies




                   Synthetic Ingredients:

                        Stearic Acid
                     Magnesium Stearate
                           Silica



                             7
Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 8 of 38



     Country Farms Farm Fresh Nutrition Sprouts & Seeds




                   Synthetic Ingredients:

                           Silica



                             8
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 9 of 38



       7.     Defendant’s representations that the Products are “Natural,” is false, misleading,

and deceptive because the Products contain multiple ingredients that are, as explained below,

synthetic.

       a.     Citric Acid is (2-hydroxy-propane-1, 2,3-tricarboxylic acid) is a synthetic

              substance. While the chemical’s name has the word “citric” in it, citric acid is no

              longer extracted from the citrus fruit but industrially manufactured by fermenting

              certain genetically mutant strains of the black mold fungus, Aspergillus niger.

       b.     Silica is also known as Silicon Dioxide and is an anticaking agent. See 21 C.F.R.

              §172.480.

       c.     Stearic Acid is a mixture of variable proportions of glyceryl monostearate, glyceryl

              monopalmitate, and glyceryl esters of fatty acids present in commercial stearic acid.

              It is recognized by federal regulations as synthetic. See 7 C.F.R. § 205.605(b).

       d.     Gelatin is a synthetic ingredient that is commercially processed using hydrolysis.

              See 9 C.F.R. §94.20.

       e.     Magnesium Stearate is the magnesium salt of stearic acid. It is produced as a

              white precipitate by the addition of an aqueous solution of magnesium chloride to

              an aqueous solution of sodium stearate derived from stearic acid. See 21 CFR §

              184.1440. Stearic acid occurs naturally as a glyceride in tallow and other animal

              or vegetable fats and oils and is a principal constituent of most commercially

              hydrogenated fats. It is produced commercially from hydrolyzed tallow derived

              from edible sources or from hydrolyzed, completely hydrogenated vegetable oil

              derived from edible sources, and is therefore a synthetic. See 21 CFR § 184.1090.


                                                9
            Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 10 of 38



       f.         Maltodextrin is recognized as a synthetic by federal regulations. Maltodextrin is

                  a saccharide polymer that is prepared as a white powder or concentrated solution

                  by partial hydrolysis of corn starch, potato starch, or rice starch using acids and

                  enzymes. See 72 Fed. Reg. 62149, 62166 (proposed Nov. 2, 2007); 21 C.F.R. §

                  184.1444. Maltodextrin is primarily used as a carrier or bulking agent. It is a

                  synthetic factory-produced texturizer that is created by complex processing that

                  does not occur in nature. To produce maltodexrin, acids and/or enzymes are applied

                  in sequence to a starch to produce partial hydrolysis (saccharification). The acids

                  or enzymes convert or depolymerize starch to glucose or maltose molecules. Once

                  maltose is high enough for maltodextrin, the acids or enzymes are neutralized,

                  removed, or deactivated. See 57 Fed. Reg. 23989 (proposed June 5, 1992).

       8.         Whether Defendant’s labeling of the Products as natural is deceptive is judged by

whether it would deceive or mislead a reasonable person. To assist in ascertaining what a

reasonable consumer believes the term natural means, one can look to the regulatory agencies for

their guidance.

       9.         In 2013, the United States Department of Agriculture (“USDA”) issued a Draft

Guidance Decision Tree for Classification of Materials as Synthetic or Nonsynthetic (Natural). In

accordance with this decision tree, a substance is natural—as opposed to synthetic—if: (a) it is

manufactured, produced, or extracted from a natural source (i.e. naturally occurring mineral or

biological matter); (b) it has not undergone a chemical change (i.e. a process whereby a substance

is transformed into one or more other distinct substances) so that it is chemically or structurally

different than how it naturally occurs in the source material; or (c) the chemical change was created


                                                  10
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 11 of 38



by a naturally occurring biological process such as composting, fermentation, or enzymatic

digestion or by heating or burning biological matter. See Exhibit A.

       10.     Congress has defined “synthetic” to mean “a substance that is formulated or

manufactured by a chemical process or by a process that chemically changes a substance extracted

from naturally occurring plants, animals, or mineral sources . . . .” 7 U.S.C. § 6502 (21).

       11.     Surveys and other market research, including expert testimony Plaintiff intends to

introduce, will demonstrate that the term “natural” is misleading to a reasonable consumer because

the reasonable consumer believes that the term “natural,” when used to describe goods such as the

Products, means that the goods are free of synthetic ingredients.

       12.     Consumers lack the meaningful ability to test or independently ascertain or verify

whether a product is natural, especially at the point of sale. Consumers would not know the true

nature of the ingredients merely by reading the ingredients label.

       13.     Discovering that the ingredients are not natural and are actually synthetic requires

a scientific investigation and knowledge of chemistry beyond that of the average consumer. That

is why, even though the ingredients listed above are identified on the back of the Products’

packaging in the ingredients listed, the reasonable consumer would not understand – nor are they

expected to understand - that these ingredients are synthetic.

       14.     Moreover, the reasonable consumer is not expected or required to scour the

ingredients list on the back of the Products in order to confirm or debunk Defendant’s prominent

front-of-the-Products claims, representations, and warranties that the Products are “Natural.”




                                                11
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 12 of 38



       15.     Defendant did not disclose that the above listed ingredients are synthetic

ingredients. A reasonable consumer understands Defendant’s “Natural” claims to mean that the

Products are “Natural” and do not contain synthetic ingredients.

       16.     Defendant has thus violated, inter alia, NY General Business Law § 392-b by: (a)

putting upon an article of merchandise, bottle, wrapper, package, label or other thing, containing

or covering such an article, or with which such an article is intended to be sold, or is sold, a false

description or other indication of or respecting the kind of such article or any part thereof; and (b)

selling or offering for sale an article, which to its knowledge is falsely described or indicated upon

any such package, or vessel containing the same, or label thereupon, in any of the particulars

specified.

       17.     Consumers rely on label representations and information in making purchasing

decisions.

       18.     The marketing of the Products as “Natural” in a prominent location on the labels of

all of the Products, throughout the Class Period, evidences Defendant’s awareness that “Natural”

claims are material to consumers.

       19.     Defendant’s deceptive representations and omissions are material in that a

reasonable person would attach importance to such information and would be induced to act upon

such information in making purchase decisions.

       20.     Plaintiff and the Class members reasonably relied to their detriment on Defendant’s

misleading representations and omissions.




                                                 12
              Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 13 of 38



        21.     Defendant’s false, misleading, and deceptive misrepresentations and omissions are

likely to continue to deceive and mislead reasonable consumers and the general public, as they

have already deceived and misled Plaintiff and the Class members.

        22.     In making the false, misleading, and deceptive representations and omissions

described herein, Defendant knew and intended that consumers would pay a premium for Products

labeled as being “Natural” over comparable products not so labeled.

        23.     As an immediate, direct, and proximate result of Defendant’s false, misleading, and

deceptive representations and omissions, Defendant injured Plaintiff and the Class members in

that they:

        a.      Paid a sum of money for Products that were not what Defendant

                represented;

        b.      Paid a premium price for Products that were not what Defendant

                represented;

        c.      Were deprived of the benefit of the bargain because the Products they

                purchased were different from what Defendant warranted; and

        d.      Were deprived of the benefit of the bargain because the Products they

                purchased had less value than what Defendant represented.

        24.     Had Defendant not made the false, misleading, and deceptive representations and

omissions, Plaintiff and the Class members would not have been willing to pay the same amount

for the Products they purchased, and, consequently, Plaintiff and the Class members would not

have been willing to purchase the Products.




                                                13
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 14 of 38



       25.     Plaintiff and the Class members paid for Products that are “Natural” but received

Products that are not “Natural.” The Products Plaintiff and the Class members received were worth

less than the Products for which they paid.

       26.     Based on Defendant’s misleading and deceptive representations, Defendant was

able to, and did, charge a premium price for the Products over the cost of competitive products not

bearing a “Natural” label.

       27.     Plaintiff and the Class members all paid money for the Products. However, Plaintiff

and the Class members did not obtain the full value of the advertised Products due to Defendant’s

misrepresentations and omissions. Plaintiff and the Class members purchased, purchased more of,

and/or paid more for, the Products than they would have had they known the truth about the

Products. Consequently, Plaintiff and the Class members have suffered injury in fact and lost

money as a result of Defendant’s wrongful conduct.

                                    JURISDICTION AND VENUE

       28.     This Court has subject matter jurisdiction under the Class Action Fairness Act, 28

U.S.C. section 1332(d) in that: (1) this is a class action involving more than 100 class members;

(2) Plaintiff is a citizen of the State of New York while Defendant Windmill Health Products is a

citizen of the State of New Jersey; and (3) the amount in controversy is in excess of $5,000,000,

exclusive of interests and costs.

       29.     This Court has personal jurisdiction over Defendant because Defendant conducts

and transacts business in the State of New York, contracts to supply goods within the State of New

York, and supplies goods within the State of New York.




                                                14
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 15 of 38



       30.     Venue is proper because Plaintiff and many Class Members reside in the Southern

District of New York, and throughout the State of New York. A substantial part of the events or

omissions giving rise to the classes’ claims occurred in this District.

                                             PARTIES

Plaintiff

       31.     Plaintiff is an individual consumer who, at all times material hereto, was a citizen

of New York State.       Plaintiff purchased the Country Farms Farm Fresh Nutrition Mighty

Mushrooms and the Country Farms Farm Fresh Nutrition Bountiful Beets Drink Mix Supplement

from retail stores and Amazon during the Class Period. The packaging of the Products Plaintiff

purchased contained the representation that they were “Natural.” Plaintiff believes that products

which are labeled as “Natural” do not contain synthetic ingredients. Plaintiff believes a synthetic

ingredient is formulated or manufactured by a chemical process or by a process that chemically

changes a substance extracted from naturally occurring plant, animal, or mineral sources. If the

Products actually were “Natural,” as represented on the Products’ label, Plaintiff would purchase

the Products in the immediate future.

       32.     Had Defendant not made the false, misleading, and deceptive representation that

the Products were “Natural,” Plaintiff would not have been willing to pay the same amount for the

Products, and, consequently, he would not have been willing to purchase the Products. Plaintiff

purchased, purchased more of, and/or paid more for, the Products than he would have had he

known the truth about the Products. The Products Plaintiff received were worth less than the

Products for which he paid. Plaintiff was injured in fact and lost money as a result of Defendant’s

improper conduct.


                                                 15
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 16 of 38



Defendant

       33.     Defendant Windmill Health Products is a corporation with its principal place of

business in West Caldwell, New Jersey.          Defendant manufactures, markets, advertises and

distributes the Products throughout the United States. Defendant created and/or authorized the

false, misleading and deceptive advertisements, packaging and labeling for the Products.

                                    CLASS ALLEGATIONS

       34.     Plaintiff brings this matter on behalf of himself and those similarly situated. As

detailed at length in this Complaint, Defendant orchestrated deceptive marketing and labeling

practices. Defendant’s customers were uniformly impacted by and exposed to this misconduct.

Accordingly, this Complaint is well situated for class-wide resolution, including injunctive relief.

       35.     The Class is defined as all consumers who purchased the Products anywhere in the

United States during the Class Period (the “Class”).

       36.     Plaintiff also seeks certification, to the extent necessary or appropriate, of a subclass

of individuals who purchased the Products in the State of New York at any time during the Class

Period (the “New York Subclass”).

       37.     The Class and New York Subclass shall be referred to collectively throughout the

Complaint as the “Class.”

       38.     The Class is properly brought and should be maintained as a class action under Rule

23(a), satisfying the class action prerequisites of numerosity, commonality, typicality, and

adequacy because:




                                                  16
              Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 17 of 38



       39.      Numerosity: Class Members are so numerous that joinder of all members is

impracticable. Plaintiff believes that there are thousands of consumers who are Class Members

described above who have been damaged by Defendant’s deceptive and misleading practices.

       40.      Commonality: The questions of law and fact common to the Class Members which

predominate over any questions which may affect individual Class Members include, but are not

limited to:

       a.       Whether Defendant is responsible for the conduct alleged herein which was

                uniformly directed at all consumers who purchased the Products;

       b.       Whether Defendant’s misconduct set forth in this Complaint demonstrates that

                Defendant has engaged in unfair, fraudulent, or unlawful business practices with

                respect to the advertising, marketing, and sale of its Products;

       c.       Whether Defendant made false and/or misleading statements to the Class and the

                public concerning the contents of its Products;

       d.       Whether Defendant’s false and misleading statements concerning its Products were

                likely to deceive the public;

       e.       Whether Plaintiff and the Class are entitled to injunctive relief; and

       f.       Whether Plaintiff and the Class are entitled to money damages under the same

                causes of action as the other Class Members.

       41.      Typicality: Plaintiff is a member of the Class. Plaintiff’s claims are typical of the

claims of each Class Member in that every member of the Class was susceptible to the same

deceptive, misleading conduct and purchased the Defendant’s Products. Plaintiff is entitled to

relief under the same causes of action as the other Class Members.


                                                 17
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 18 of 38



       42.     Adequacy: Plaintiff is an adequate Class representative because his interests do not

conflict with the interests of the Class Members he seeks to represent; his consumer fraud claims

are common to all members of the Class and he has a strong interest in vindicating his rights; and

he has retained counsel competent and experienced in complex class action litigation and they

intend to vigorously prosecute this action.

       43.     Predominance: Pursuant to Rule 23(b)(3), common issues of law and fact identified

above predominate over any other questions affecting only individual members of the Class. The

Class issues fully predominate over any individual issue because no inquiry into individual conduct

is necessary; all that is required is a narrow focus on Defendant’s deceptive and misleading

marketing and labeling practices.

       44.     Superiority: A class action is superior to the other available methods for the fair

and efficient adjudication of this controversy because:

       a.      The joinder of thousands of individual Class Members is impracticable,

               cumbersome, unduly burdensome, and a waste of judicial and/or litigation

               resources;

       b.      The individual claims of the Class Members may be relatively modest compared

               with the expense of litigating the claim, thereby making it impracticable, unduly

               burdensome, and expensive—if not totally impossible—to justify individual

               actions;

       c.      When Defendant’s liability has been adjudicated, all Class Members’ claims can

               be determined by the Court and administered efficiently in a manner far less




                                                18
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 19 of 38



               burdensome and expensive than if it were attempted through filing, discovery, and

               trial of all individual cases;

       d.      This class action will promote orderly, efficient, expeditious, and appropriate

               adjudication and administration of Class claims;

       e.      Plaintiff knows of no difficulty to be encountered in the management of this action

               that would preclude its maintenance as a class action;

       f.      This class action will assure uniformity of decisions among Class Members;

       g.      The Class is readily definable and prosecution of this action as a class action will

               eliminate the possibility of repetitious litigation;

       h.      Class Members’ interests in individually controlling the prosecution of separate

               actions is outweighed by their interest in efficient resolution by single class action;

               and

       i.      It would be desirable to concentrate in this single venue the litigation of all plaintiffs

               who were induced by Defendant’s uniform false advertising to purchase its

               Products as “Natural.”

       45.     Accordingly, this Class is properly brought and should be maintained as a class

action under Rule 23(b)(3) because questions of law or fact common to Class Members

predominate over any questions affecting only individual members, and because a class action is

superior to other available methods for fairly and efficiently adjudicating this controversy.

                                 INJUNCTIVE CLASS RELIEF

       46.     Rules 23(b)(1) and (2) contemplate a class action for purposes of seeking class-

wide injunctive relief. Here, Defendant has engaged in conduct resulting in misleading consumers


                                                  19
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 20 of 38



about ingredients in its Products. Since Defendant’s conduct has been uniformly directed at all

consumers in the United States, and the conduct continues presently, injunctive relief on a class-

wide basis is a viable and suitable solution to remedy Defendant’s continuing misconduct. Plaintiff

would purchase the Products again if the ingredients were changed so that they indeed were

“Natural.”

       47.     The injunctive Class is properly brought and should be maintained as a class action

under Rule 23(a), satisfying the class action prerequisites of numerosity, commonality, typicality,

and adequacy because:

       a.      Numerosity: Individual joinder of the injunctive Class Members would be wholly

               impracticable. Defendant’s Products have been purchased by thousands of people

               throughout the United States;

       b.      Commonality: Questions of law and fact are common to members of the Class.

               Defendant’s misconduct was uniformly directed at all consumers.           Thus, all

               members of the Class have a common cause against Defendant to stop its

               misleading conduct through an injunction. Since the issues presented by this

               injunctive Class deal exclusively with Defendant’s misconduct, resolution of these

               questions would necessarily be common to the entire Class. Moreover, there are

               common questions of law and fact inherent in the resolution of the proposed

               injunctive class, including, inter alia:

              i.       Resolution of the issues presented in the 23(b)(3) class;

             ii.       Whether members of the Class will continue to suffer harm by virtue of

                       Defendant’s deceptive product marketing and labeling; and


                                                 20
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 21 of 38



             iii.      Whether, on equitable grounds, Defendant should be prevented from

                       continuing to deceptively mislabel its Products as “Natural.”

       c.       Typicality: Plaintiff’s claims are typical of the claims of the injunctive Class

                because his claims arise from the same course of conduct (i.e. Defendant’s

                deceptive and misleading marketing, labeling, and advertising practices). Plaintiff

                is a typical representative of the Class because, like all members of the injunctive

                Class, he purchased Defendant’s Products which were sold unfairly and deceptively

                to consumers throughout the United States.

       d.       Adequacy: Plaintiff will fairly and adequately represent and protect the interests of

                the injunctive Class. His consumer protection claims are common to all members

                of the injunctive Class and he has a strong interest in vindicating his rights. In

                addition, Plaintiff and the Class are represented by counsel who is competent and

                experienced in both consumer protection and class action litigation.

       48.      The injunctive Class is properly brought and should be maintained as a class action

under Rule 23(b)(2) because Plaintiff seeks injunctive relief on behalf of the Class Members on

grounds generally applicable to the entire injunctive Class. Certification under Rule 23(b)(2) is

appropriate because Defendant has acted or refused to act in a manner that applies generally to the

injunctive Class (i.e. Defendant has marketed its Products using the same misleading and deceptive

labeling to all of the Class Members). Any final injunctive relief or declaratory relief would benefit

the entire injunctive Class as Defendant would be prevented from continuing its misleading and

deceptive marketing practices and would be required to honestly disclose to consumers the nature




                                                 21
              Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 22 of 38



of the contents of its Products. Plaintiff would purchase the Products again if the ingredients were

changed so that they indeed are “Natural.”

                                 FIRST CAUSE OF ACTION
                         VIOLATION OF NEW YORK GBL § 349
                   (On Behalf of Plaintiff and New York Subclass Members)

        49.     Plaintiff repeats and realleges each and every allegation contained in all the

foregoing paragraphs as if fully set forth herein.

        50.     New York General Business Law Section 349 (“GBL § 349”) declares unlawful

“[d]eceptive acts or practices in the conduct of any business, trade, or commerce or in the

furnishing of any service in this state . . .”

        51.     The conduct of Defendant alleged herein constitutes recurring, “unlawful”

deceptive acts and practices in violation of GBL § 349, and as such, Plaintiff and the New York

Subclass Members seek monetary damages and the entry of preliminary and permanent injunctive

relief against Defendant, enjoining them from inaccurately describing, labeling, marketing, and

promoting the Products.

        52.     There is no adequate remedy at law.

        53.     Defendant misleadingly, inaccurately, and deceptively present its Products to

consumers.

        54.     Defendant’s improper consumer-oriented conduct—including labeling and

advertising the Products as being “Natural” —is misleading in a material way in that it, inter alia,

induced Plaintiff and the New York Subclass Members to purchase and pay a premium for

Defendant’s Products and to use the Products when they otherwise would not have. Defendant




                                                 22
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 23 of 38



made its untrue and/or misleading statements and representations willfully, wantonly, and with

reckless disregard for the truth.

       55.        Plaintiff and the New York Subclass Members have been injured inasmuch as they

paid a premium for products that were—contrary to Defendant’s representations— not “Natural.”

Accordingly, Plaintiff and the New York Subclass Members received less than what they

bargained and/or paid for.

       56.        Defendant’s advertising and the Products’ packaging and labeling induced the

Plaintiff and the New York Subclass Members to buy Defendant’s Products and to pay a premium

price for them.

       57.        Defendant’s deceptive and misleading practices constitute a deceptive act and

practice in the conduct of business in violation of New York General Business Law §349(a) and

Plaintiff and the New York Subclass Members have been damaged thereby.

       58.        As a result of Defendant’s recurring, “unlawful” deceptive acts and practices,

Plaintiff and the New York Subclass Members are entitled to monetary, compensatory, treble and

punitive damages, injunctive relief, restitution and disgorgement of all moneys obtained by means

of Defendant’s unlawful conduct, interest, and attorneys’ fees and costs.

                                 SECOND CAUSE OF ACTION
                           VIOLATION OF NEW YORK GBL § 350
                   (On Behalf of Plaintiff and the New York Subclass Members)

       59.        Plaintiff repeats and realleges each and every allegation contained in all the

foregoing paragraphs as if fully set forth herein.

       60.        N.Y. Gen. Bus. Law § 350 provides, in part, as follows:

                  False advertising in the conduct of any business, trade or commerce or in the
                  furnishing of any service in this state is hereby declared unlawful.

                                                  23
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 24 of 38




       61.     N.Y. Gen. Bus. Law § 350a(1) provides, in part, as follows:

                The term ‘false advertising, including labeling, of a commodity, or of the kind,
                character, terms or conditions of any employment opportunity if such advertising
                is misleading in a material respect. In determining whether any advertising is
                misleading, there shall be taken into account (among other things) not only
                representations made by statement, word, design, device, sound or any
                combination thereof, but also the extent to which the advertising fails to reveal
                facts material in the light of such representations with respect to the commodity or
                employment to which the advertising relates under the conditions proscribed in
                said advertisement, or under such conditions as are customary or usual . . .

       62.     Defendant’s labeling and advertisements contain untrue and materially misleading

statements concerning Defendant’s Products inasmuch as they misrepresent that the Products are

“Natural.”

       63.     Plaintiff and the New York Subclass Members have been injured inasmuch as they

relied upon the labeling, packaging and advertising and paid a premium for the Products which

were—contrary to Defendant’s representations—not “Natural.” Accordingly, Plaintiff and the

New York Subclass Members received less than what they bargained and/or paid for.

       64.     Defendant’s advertising, packaging and products’ labeling induced the Plaintiff and

the New York Subclass Members to buy Defendant’s Products.

       65.     Defendant made its untrue and/or misleading statements and representations

willfully, wantonly, and with reckless disregard for the truth.

       66.     Defendant’s conduct constitutes multiple, separate violations of N.Y. Gen. Bus.

Law § 350.

       67.     Defendant made the material misrepresentations described in this Complaint in

Defendant’s advertising, and on the Products’ packaging and labeling.



                                                 24
               Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 25 of 38



       68.       Defendant’s material misrepresentations were substantially uniform in content,

presentation, and impact upon consumers at large. Moreover, all consumers purchasing the

Products were and continue to be exposed to Defendant’s material misrepresentations.

       69.       As a result of Defendant’s recurring, “unlawful” deceptive acts and practices,

Plaintiff and New York Subclass Members are entitled to monetary, compensatory, treble and

punitive damages, injunctive relief, restitution and disgorgement of all moneys obtained by means

of Defendant’s unlawful conduct, interest, and attorneys’ fees and costs.

                              THIRD CAUSE OF ACTION
               VIOLATION OF STATE CONSUMER PROTECTION STATUTES
                       (On Behalf of Plaintiff and All Class Members)

       70.       Plaintiff repeats and realleges each and every allegation contained in all the

foregoing paragraphs as if fully set forth herein.

       71.       Plaintiff and Class Members have been injured as a result of Defendant's

violations of the following state consumer protection statutes, which also provide a basis for

redress to Plaintiff and Class Members based on Defendant's fraudulent, deceptive, unfair and

unconscionable acts, practices and conduct.

       72.       Defendant's conduct as alleged herein violates the consumer protection, unfair

trade practices and deceptive acts laws of each of the following jurisdictions:

          a.     Alaska: Defendant's practices were and are in violation of Alaska’s Unfair Trade

                 Practices and Consumer Protection Act, Alaska Stat. § 45.50.471, et seq.

          b.     Arizona: Defendant's practices were and are in violation of Arizona’s Consumer

                 Fraud Act, Ariz. Rev. Stat. Ann. §§ 44-1521, et seq.




                                                  25
     Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 26 of 38



c.     Arkansas: Defendant's practices were and are in violation of Arkansas Code

       Ann. § 4-88-101, et seq.

d.     California: Defendant's practices were and are in violation of California

       Consumer Legal Remedies Act, Civil Code § 1750, et seq., and California’s

       Unfair Competition Law, California Business and Professions Code § 17200, et

       seq., and California’s False Advertising Law, California Business and Professions

       Code § 17500, et seq.

e.     Colorado: Defendant's practices were and are in violation of Colorado’s

       Consumer Protection Act, Colo. Rev. Stat. §§ 61-1-101, et seq.

f.     Connecticut: Defendant's practices were and are in violation of Connecticut’s

       Gen. Stat. § 42-110a, et seq.

g.     Delaware: Defendant's practices were and are in violation of Delaware’s

       Consumer Fraud Act, Del. Code Ann. tit. 6, § 2511, et seq. and the Deceptive

       Trade Practices Act, Del. Code Ann. tit. 6, § 2531, et seq.

h.     District of Columbia: Defendant's practices were and are in violation of the

       District of Columbia’s Consumer Protection Act, D.C. Code § 28-3901, et seq.

i.     Florida: Defendant's practices were and are in violation of the Florida Deceptive

       and Unfair Trade Practices Act, Fla. Stat. Ann. § 501.201, et seq.

j.     Hawaii: Defendant's practices were and are in violation of the Hawaii’s Uniform

       Deceptive Trade Practices Act, Haw. Rev. Stat. § 481A-1, et seq. and Haw. Rev.

       Stat. § 480-2.




                                        26
     Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 27 of 38



k.     Idaho: Defendant's practices were and are in violation of Idaho’s Consumer

       Protection Act, Idaho Code Ann. § 48-601, et seq.

l.     Illinois: Defendant's acts and practices were and are in violation of Illinois’

       Consumer Fraud and Deceptive Business Practices Act, 815 Ill. Comp. Stat.

       505/2; and Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510/2.

m.     Indiana: Defendant's practices were and are in violation of Indiana’s Deceptive

       Consumer Sales Act, Ind. Code Ann. § 24-5-0.5-1, et seq.

n.     Kansas: Defendant's practices were and are in violation of Kansas’s Consumer

       Protection Act, Kat. Stat. Ann. § 50-623, et seq.

o.     Kentucky: Defendant's practices were and are in violation of Kentucky’s

       Consumer Protection Act, Ky. Rev. Stat. Ann. § 367.110, et seq.

p.     Maine: Defendant's practices were and are in violation of the Maine Unfair

       Trade Practices Act, 5 Me. Rev. Stat. Ann. Tit. 5, § 205-A, et seq. and 10 Me.

       Rev. Stat. Ann. § 1101, et seq.

q.     Maryland: Defendant's practices were and are in violation of Maryland’s

       Consumer Protection Act, Md. Code Ann. Com. Law § 13-101, et seq.

r.     Massachusetts: Defendant's practices were unfair and deceptive acts and

       practices in violation of Massachusetts’ Consumer Protection Act, Mass. Gen.

       Laws ch. 93A, § 2.

s.     Michigan: Defendant's practices were and are in violation of Michigan’s

       Consumer Protection Act, Mich. Comp. Laws Ann. § 445.901, et seq.




                                         27
     Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 28 of 38



t.     Minnesota: Defendant's practices were and are in violation of Minnesota’s

       Prevention of Consumer Fraud Act, Minn. Stat. § 325F.68, et seq. and the

       Unlawful Trade Practices law, Minn. Stat. § 325D.09, et seq.

u.     Missouri: Defendant's practices were and are in violation of Missouri’s

       Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et seq.

v.     Nebraska: Defendant's practices were and are in violation of Nebraska’s

       Consumer Protection Act, Neb. Rev. Stat. § 59-1601, et seq. and the Uniform

       Deceptive Trade Practices Act, § 87-302, et seq.

w.     Nevada: Defendant's practices were and are in violation of Nevada’s Deceptive

       Trade Practices Act, Nev. Rev. Stat. Ann. §§ 598.0903 and 41.600.

x.     New Hampshire: Defendant's practices were and are in violation of New

       Hampshire’s Regulation of Business Practices for Consumer Protection, N.H.

       Rev. Stat. Ann. § 358-A:1, et seq.

y.     New Jersey: Defendant's practices were and are in violation of New Jersey’s

       Consumer Fraud Act, N.J. Stat. Ann. § 56:8-1, et seq.

z.     New Mexico: Defendant's practices were and are in violation of New Mexico’s

       Unfair Practices Act, N.M. Stat. Ann. § 57-12-1, et seq.

aa. North Carolina: Defendant's practices were and are in violation of North

       Carolina’s Unfair Deceptive Trade Practices Act, N.C. Gen. Stat. Ann. § 75-1, et

       seq.




                                       28
      Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 29 of 38



bb. North Dakota: Defendant's practices were and are in violation of North

        Dakota’s Unlawful Sales or Advertising Practices law, N.D. Cent. Code § 51-15-

        01, et seq.

cc. Ohio: Defendant's practices were and are in violation of Ohio’s Consumer Sales

        Practices Act, Ohio Rev. Code Ann. § 1345.01, et seq. and Ohio’s Deceptive

        Trade Practices Act. Ohio Rev. Code Ann. § 4165.01, et seq.

dd. Oklahoma: Defendant's practices were and are in violation of Oklahoma’s

        Consumer Protection Act, Okla. Stat. Ann. tit. 15 § 751, et seq., and Oklahoma’s

        Deceptive Trade Practices Act, Okla. Stat. Ann. tit. 78 § 51, et seq.

ee. Oregon: Defendant's practices were and are in violation of Oregon’s Unlawful

        Trade Practices law, Or. Rev. Stat. § 646.605, et seq.

ff.     Pennsylvania: Defendant's practices were and are in violation of Pennsylvania’s

        Unfair Trade Practice and Consumer Protection Law, 73 Pa. Stat. Ann. § 201-1, et

        seq.

gg. Rhode Island: Defendant's practices were and are in violation of Rhode Island’s

        Deceptive Trade Practices Act, R.I. Gen. Laws § 6-13.1-1, et seq.

hh. South Dakota: Defendant's practices were and are in violation of South Dakota’s

        Deceptive Trade Practices and Consumer Protection Act, S.D. Codified Laws §

        37-24-1, et seq.

ii.     Texas: Defendant's practices were and are in violation of Texas’ Deceptive Trade

        Practices Consumer Protection Act, Tex. Bus. & Com. Code Ann. § 17.41, et seq.




                                         29
                Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 30 of 38



          jj.     Utah: Defendant's practices were and are in violation of Utah’s Consumer Sales

                  Practices Act, Utah Code Ann. § 13-11-1, et seq., and Utah’s Truth in Advertising

                  Law, Utah Code Ann. § 13-11a-1, et seq.

          kk. Vermont: Defendant's practices were and are in violation of Vermont’s

                  Consumer Fraud Act, Vt. Stat. Ann. tit. 9 § 2451, et seq.

          ll.     Washington: Defendant's practices were and are in violation of Washington

                  Consumer Protection Act, Wash. Rev. Code Ann. § 19.86, et seq.

         mm. West Virginia: Defendant's practices were and are in violation of West

                  Virginia’s Consumer Credit and Protection Act, W. Va. Code § 46A-6-101, et

                  seq.

          nn. Wisconsin: Defendant's practices were and are in violation of Wisconsin’s

                  Consumer Act, Wis. Stat. §421.101, et seq.

          oo. Wyoming: Defendant's practices were and are in violation of Wyoming’s

                  Consumer Protection Act, Wyo. Stat. Ann. §40-12-101, et seq.

       73.        Defendant violated the aforementioned states’ unfair and deceptive acts and

practices laws by representing that the Products are “Natural."

       74.        Contrary to Defendant's representations, the Products are not “Natural."

       75.        Defendant's misrepresentations were material to Plaintiff’s and Class Members’

decision to pay a premium for the Products.

       76.        Defendant made its untrue and/or misleading statements and representations

willfully, wantonly, and with reckless disregard for the truth.




                                                  30
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 31 of 38



       77.     As a result of Defendant's violations of the aforementioned states’ unfair and

deceptive practices laws, Plaintiff and Class Members paid a premium for the Products.

       78.     As a result of Defendant's violations, Defendant has been unjustly enriched.

       79.     Pursuant to the aforementioned states’ unfair and deceptive practices laws,

Plaintiff and Class Members are entitled to recover compensatory damages, restitution, punitive

and special damages including but not limited to treble damages, reasonable attorneys’ fees and

costs and other injunctive or declaratory relief as deemed appropriate or permitted pursuant to

the relevant law.

                               FOURTH CAUSE OF ACTION
                            BREACH OF EXPRESS WARRANTY
                         (On Behalf of Plaintiff and All Class Members)

       80.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       81.     Defendant provided the Plaintiff and Class Members with an express warranty in

the form of written affirmations of fact promising and representing that the Products are “Natural.”

       82.     The above affirmations of fact were not couched as “belief” or “opinion,” and were

not “generalized statements of quality not capable of proof or disproof.”

       83.     These affirmations of fact became part of the basis for the bargain and were material

to the Plaintiff’s and Class Members’ transactions.

       84.     Plaintiff and Class Members reasonably relied upon the Defendant’s affirmations

of fact and justifiably acted in ignorance of the material facts omitted or concealed when they

decided to buy Defendant’s Products.




                                                31
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 32 of 38



       85.     On May 2, 2019, Plaintiff, on behalf of himself and Class Members, sent a letter

and draft complaint to Defendant via certified mail, placing Defendant on notice of its breach,

giving Defendant an opportunity to cure its breach, which it refused to do.

       86.     Defendant breached the express warranty because the Products are not “Natural”

because they contain synthetic ingredients.

       87.     Defendant thereby breached the following state warranty laws:

               a.     Code of Ala. § 7-2-313;

               b.     Alaska Stat. § 45.02.313;

               c.     A.R.S. § 47-2313;

               d.     A.C.A. § 4-2-313;

               e.     Cal. Comm. Code § 2313;

               f.     Colo. Rev. Stat. § 4-2-313;

               g.     Conn. Gen. Stat. § 42a-2-313;

               h.     6 Del. C. § 2-313;

               i.     D.C. Code § 28:2-313;

               j.     Fla. Stat. § 672.313;

               k.     O.C.G.A. § 11-2-313;

               l.     H.R.S. § 490:2-313;

               m.     Idaho Code § 28-2-313;

               n.     810 I.L.C.S. 5/2-313;

               o.     Ind. Code § 26-1-2-313;

               p.     Iowa Code § 554.2313;


                                                32
Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 33 of 38



  q.    K.S.A. § 84-2-313;

  r.    K.R.S. § 355.2-313;

  s.    11 M.R.S. § 2-313;

  t.    Md. Commercial Law Code Ann. § 2-313;

  u.    106 Mass. Gen. Laws Ann. § 2-313;

  v.    M.C.L.S. § 440.2313;

  w.    Minn. Stat. § 336.2-313;

  x.    Miss. Code Ann. § 75-2-313;

  y.    R.S. Mo. § 400.2-313;

  z.    Mont. Code Anno. § 30-2-313;

  aa.   Neb. Rev. Stat. § 2-313;

  bb.   Nev. Rev. Stat. Ann. § 104.2313;

  cc.   R.S.A. 382-A:2-313;

  dd.   N.J. Stat. Ann. § 12A:2-313;

  ee.   N.M. Stat. Ann. § 55-2-313;

  ff.   N.Y. U.C.C. Law § 2-313;

  gg.   N.C. Gen. Stat. § 25-2-313;

  hh.   N.D. Cent. Code § 41-02-30;

  ii.   II. O.R.C. Ann. § 1302.26;

  jj.   12A Okl. St. § 2-313;

  kk.   Or. Rev. Stat. § 72-3130;

  ll.   13 Pa. Rev. Stat. § 72-3130;


                                   33
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 34 of 38



               mm.     R.I. Gen. Laws § 6A-2-313;

               nn.     S.C. Code Ann. § 36-2-313;

               oo.     S.D. Codified Laws, § 57A-2-313;

               pp.     Tenn. Code Ann. § 47-2-313;

               qq.     Tex. Bus. & Com. Code § 2.313;

               rr.     Utah Code Ann. § 70A-2-313;

               ss.     9A V.S.A. § 2-313;

               tt.     Va. Code Ann. § 59.1-504.2;

               uu.     Wash. Rev. Code Ann. § 6A.2-313;

               vv.     W. Va. Code § 46-2-313;

               ww.     Wis. Stat. § 402.313;

               xx.     Wyo. Stat. § 34.1-2-313.

       88.     As a direct and proximate result of Defendant’s breach of express warranty,

Plaintiff and Class Members were damaged in the amount of the price they paid for the Products,

in an amount to be proven at trial.

                                FIFTH CAUSE OF ACTION
                          VIOLATION OF THE MAGNUSON-MOSS
                          WARRANTY ACT, 15 U.S.C. § 2301 et seq.
                         (On Behalf of Plaintiff and All Class Members)

       89.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       90.     Plaintiff brings this claim individually and on behalf of all members of the Class.

Upon certification, the Class will consist of more than 100 named plaintiffs.



                                                  34
              Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 35 of 38



        91.     The Magnuson-Moss Warranty Act provides a federal remedy for consumers who

have been damaged by the failure of a supplier or warrantor to comply with any obligation under

a written warranty or implied warranty, or other various obligations established under the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq.

        92.     The Products are “consumer products” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(1).

        93.     Plaintiff and other members of the Class are “consumers” within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

        94.     Defendant is a “supplier” and “warrantor” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. §§ 2301(4) & 2301(5).

        95.     Defendant represented in writing that the Products are “Natural.”

        96.     These statements were made in connection with the sale of the Products and relate

to the nature of the Products and affirm and promise that the Products are as represented and defect

free and, as such, are “written warranties” within the meaning of the Magnuson-Moss Warranty

Act, 15 U.S.C. § 2301(6)(A).

        97.     As alleged herein, Defendant breached the written warranty by selling consumers

Products that are not “Natural.”

        98.     The Products do not conform to the Defendant’s written warranty and therefore

violate the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq. Consequently, Plaintiff and

the other members of the Class have suffered injury and are entitled to damages in an amount to

be proven at trial.




                                                35
              Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 36 of 38



                                 SIXTH CAUSE OF ACTION
                        COMMON LAW UNJUST ENRICHMENT
               (On Behalf of Plaintiff and All Class Members in the Alternative)

       99.      Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       100.     Plaintiff, on behalf of himself and consumers nationwide, brings a common law

claim for unjust enrichment.

       101.     Defendant’s conduct violated, inter alia, state and federal law by manufacturing,

advertising, marketing, and selling its Products while misrepresenting and omitting material facts.

       102.     Defendant’s unlawful conduct as described in this Complaint allowed Defendant to

knowingly realize substantial revenues from selling its Products at the expense of, and to the

detriment or impoverishment of, Plaintiff and Class Members, and to Defendant’s benefit and

enrichment. Defendant has thereby violated fundamental principles of justice, equity, and good

conscience.

       103.     Plaintiff and Class Members conferred significant financial benefits and paid

substantial compensation to Defendant for the Products, which were not as Defendant represented

them to be.

       104.     Under New York’s common law principles of unjust enrichment, it is inequitable

for Defendant to retain the benefits conferred by Plaintiff’s and Class Members’ overpayments.

       105.     Plaintiff and Class Members seek disgorgement of all profits resulting from such

overpayments and establishment of a constructive trust from which Plaintiff and Class Members

may seek restitution.




                                                36
             Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 37 of 38



                                        JURY DEMAND

       Plaintiff demands a trial by jury on all issues.

WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment as follows:

       (a)     Declaring this action to be a proper class action and certifying Plaintiff as the

               representative of the Class under Rule 23 of the FRCP;

       (b)     Entering preliminary and permanent injunctive relief against Defendant, directing

               Defendant to correct its practices and to comply with consumer protection statutes

               nationwide, including New York consumer protection laws;

       (c)     Awarding monetary damages, including treble damages;

       (d)     Awarding punitive damages;

       (e)     Awarding Plaintiff and Class Members their costs and expenses incurred in this

               action, including reasonable allowance of fees for Plaintiff’s attorneys and experts,

               and reimbursement of Plaintiff’s expenses; and

       (f)     Granting such other and further relief as the Court may deem just and proper.




                                                 37
          Case 1:20-cv-04030 Document 1 Filed 05/26/20 Page 38 of 38



Dated: May 26, 2020


                                                  THE SULTZER LAW GROUP P.C.

                                                     Jason P. Sultzer /s/
                                           By: __________________________________
                                                                   Jason P. Sultzer, Esq.
                                                                     Joseph Lipari, Esq.
                                                                   Adam Gonnelli, Esq.
                                                       85 Civic Center Plaza, Suite 200
                                                              Poughkeepsie, NY 12601
                                                                    Tel: (845) 483-7100
                                                                    Fax: (888) 749-7747
                                                      sultzerj@thesultzerlawgroup.com



                                                         LEEDS BROWN LAW, P.C.
                                                                      Jeff Brown, Esq.
                                                       One Old Country Road, Suite 347
                                                                Carle Place, NY 11514
                                                                  Tel: (516) 400-4647
                                                           jbrown@leedsbrownlaw.com


                                                      Counsel for Plaintiff and the Class




                                      38
